DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapagain et al. (US 2016/0097454).
 	Regarding claim 1, Chapagain et al. discloses a seal 110 Fig. 13 comprising: an at least partially cylindrical annular body defining a radial direction, an axial direction, and a circumferential direction; the at least partially cylindrical annular body including a radially outer flange 132; a radially inner ring 130; and a resilient intermediate portion 134 joining the radially outer flange to the radially inner ring; wherein the radially outer flange defines a seal outer diameter and a flange axial thickness.  However, Chapagain et al. fails to explicitly disclose a ratio of the seal outer diameter to the flange axial thickness ranges from 14.0 to 15.0.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ratio of the seal outer diameter to the flange axial In re Aller, 105 USPQ 233.
 	Regarding claim 3, Chapagain et al. discloses wherein the radially outer flange 132 comprises a steel material, the radially inner ring 130 comprises a nylon material (Para. 0072), and the resilient intermediate portion includes a rubber material (Para. 0074).
 	Regarding claim 4, Chapagain et al. discloses wherein the rubber material is molded onto the steel material and onto the nylon material (Para. 0004). 	Regarding claim 5, Chapagain et al. discloses the invention as claimed above but fails to explicitly disclose wherein the flange axial thickness ranges from 11 mm to 13 mm and the seal outer diameter ranges from 173 mm to 177 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flange axial thickness and the seal outer diameter to any number of ranges (i.e. 11 mm to 13 mm, 173 mm to 177 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 6, Chapagain et al. discloses the invention as claimed above but fails to explicitly disclose wherein the radially inner ring defines a seal inner diameter ranging from 80 mm to 86 mm, and the seal defines an overall seal axial thickness ranging from 33 mm to 35 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seal inner diameter ranging, and an overall seal axial thickness to any number of ranges (i.e. from 80 mm to 86 mm, 33 mm to 35 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 7-20 are allowed.

Response to Arguments
Applicant's arguments filed 5/7/21 have been fully considered but they are not persuasive. Applicant argues that nothing in the Chapagain reference indicates that the ratio of the seal outer diameter to flange thickness is a result effective variable.   This is not persuasive since the Chapagain reference discloses the general conditions of the claim (i.e. a seal 110 Fig. 13 comprising: an at least partially cylindrical annular body defining a radial direction, an axial direction, and a circumferential direction; the at least partially cylindrical annular body including a radially outer flange 132; a radially inner ring 130; and a resilient intermediate portion 134 joining the radially outer flange to the radially inner ring; wherein the radially outer flange defines a seal outer diameter and a flange axial thickness.), and thus discovering an optimum or workable ratio involves only routine skill in the art, and since Applicant has not demonstrated (in the original specification) that the claimed ratio is critical and/or produces a new and unexpected result.  Moreover, Applicant admits in the original specification that other ratios and dimensions are possible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675